ORDER SUSPENDING RESPONDENT DUE TO DISABILITY
Pursuant to Ind Admission and Discipline Rule 23, Section 25, the Disciplinary Commission has filed a Verified Petition to Determine Disability, therein moving this Court to suspend the respondent, Stuart Clay Harlowe, from the practice of law in this state due to his physical or mental illness or infirmity or because of the use of or addiction to intoxicants or drugs. Along with that petition, the respondent has submitted his Affidavit of Consent to Disability Suspension.
And this Court, being duly advised, now finds that the Commission's motion should be granted, and that, accordingly, the respondent should be suspended from the practice of law in this state due to disability.
IT IS, THEREFORE, ORDERED that the respondent, Stuart Clay Harlowe, is hereby suspended from the practice of law in this state, effective immediately, due to disability, pursuant to Admis.Disc.R. 23(25). The respondent may petition for reinstatement upon termination of his disability pursuant to Admis.Disc.R. 23(4) and (18).
The Clerk of this Court is ordered to serve a certified copy of this order upon the respondent by registered or certified mail, return receipt requested. The Clerk is further directed to provide notice of this Order to the Indiana Supreme Court Disciplinary Commission and to all other entities as provided in Admis.Disc.R. 23(3)(d).
All Justices concur.